Citation Nr: 0400021	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to July 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which, inter alia, denied an 
evaluation in excess of 70 percent for PTSD and denied the 
veteran's claim for a TDIU.

In light of the favorable decision in this case concerning 
the veteran's PTSD claim, the Board finds that the veteran is 
not eligible for TDIU and his claim for that benefit is moot.  
Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent) and Holland v. Brown, 6 Vet. App. 443 (1994) (a 
100 percent schedular rating means that a veteran is totally 
disabled)).  Further, in VA O.G.C. Prec. Op. No. 6-99, VA 
General Counsel held that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  While there is indication of continued employment as a 
bus driver, the veteran's treating VA psychiatrist and a VA 
psychologist have emphatically recommended that he cease 
employment as a result of his deteriorating mental state from 
PTSD; both have opined that the veteran's PTSD renders him 
unable to maintain substantially gainful employment and there 
is no psychiatric opinion to indicate otherwise.  Moreover, 
the veteran's PTSD symptoms include auditory hallucinations, 
paranoid and depressive ideation, memory impairment, poor 
concentration, severe sleep disturbance, persistent 
nightmares, and persistent suicidal and homicidal ideation.  
His PTSD more nearly approximates total social and industrial 
impairment. 


CONCLUSION OF LAW

A 100 percent scheduler evaluation for PTSD is warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  In this regard, there has been 
a significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Since the veteran's 
claim was received on November 17, 2000, the VCAA is 
applicable.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant a 100 percent total evaluation for service-
connected PTSD.  Therefore, no further development is needed.
Factual Background

The veteran maintains that the current 70 percent evaluation 
assigned for his PTSD does not adequately reflect the 
severity of that disability.  He contends that this 
disability makes him essentially unemployable.  He provides 
that although he continues to work as a bus driver, he has no 
choice financially and must do so in order to avoid losing 
everything he has.  He has submitted medical evidence showing 
that in the opinion of his treating VA psychiatrist and a VA 
psychologist, his PTSD renders him unable to work.

Evidence dated during the appeal period includes a November 
2000 letter from the veteran's treating VA psychiatrist 
indicating that over the last several months, he had observed 
the veteran's mental state deteriorate and it was his belief 
that one of the veteran's main stressors was his job.  The 
veteran had expressed a desire to quit many times, but did 
not think he could afford it as he was trying to assist his 
only son who was currently in college.  The VA psychiatrist 
opined that the veteran should request an early medical 
retirement so that his mental state did not continue to 
deteriorate.  

An attached October 2000 progress note by the same VA 
psychiatrist provides that the veteran reported feeling like 
he was collapsing and could no longer function at work.  The 
psychiatrist said that this had been a long time coming.  The 
veteran had tried very hard to maintain, but had a high 
stress job, experienced possible racial prejudice at work, 
and was also paranoid due to events at work.  The 
psychiatrist stated that he therefore concurred that the 
veteran was disabled and could no longer work.  Objectively, 
the veteran was quiet, withdrawn, slower in responses, and 
had a very depressed affect and sadness in his eyes.  He 
remained highly anxious, and denied suicidal or homicidal 
ideation and audio-visual hallucinations.  The physician said 
that he was worried by the veteran's report that he was 
waking up two to three times per night.  The veteran's 
medication was increased, he was to return in one month, and 
he was to see a therapist.

The report of a January 2001 VA PTSD examination provides 
that the examiner, a psychologist, reviewed the veteran's 
most recent two VA examination reports as well as recent VA 
treatment summaries and medication reviews.  The examiner set 
forth a review of the veteran's pertinent medical history.  
The examiner noted that the veteran had been driving a bus 
for twelve years, and had been on medication for the last 
seven years.  His medication had recently been increased, and 
made him more drowsy in addition to his severe sleep 
disturbance.  The veteran slept only three to four hours a 
night.  There had been a return of hallucinations recently, 
which required the institution of anti-psychotic medication.  
The veteran was under increased stress from worsening medical 
conditions and said that he was at the point of feeling he 
could no longer deal with people.  He had been refractory to 
changes in medication, his concentration had worsened and he 
continued to suffer from intrusive symptoms as documented in 
treatment reports.  Intrusive symptoms of actual events and 
extremely vivid-looking photographic depictions in his mind 
occurred with greater frequency than noted in the treatment 
reports, having reached the level of happening nearly 
everyday.  There had also been a worsening of war nightmares.  
He had a full range of PTSD symptoms.  Chronic suicidal and 
homicidal ideation, without plan or intent, were persisting.  
The examiner noted that it was by heroic efforts that the 
veteran had maintained himself this long at work.  The 
veteran lived alone.  

On examination, the veteran's mood was depressed and his 
affect was constricted.  He was positive for auditory 
hallucinations, paranoid and depressive ideation and suicidal 
and homicidal ideation, although without plan or intent.  
Long- and short-term memory showed mild-to-moderate 
impairment.  

The Axis I diagnosis was PTSD and major depressive disorder; 
the GAF score was 41.  The examiner summarized that the 
veteran suffered from a full spectrum of PTSD and major 
depressive disorder symptoms.  In addition, he had recently 
regressed to the point of hallucinating.  Job stress and 
medical problems had been overwhelming to him, who was at the 
point of being unable to maintain substantial gainful 
employment.  There was a poor prognosis for his being able to 
return to work on a regular basis.  

In November 2001 correspondence, the veteran's treating VA 
psychiatrist noted that the veteran suffered from PTSD as 
well as very severe major depression with psychotic features, 
and that the two diagnoses were intertwined.  The veteran did 
nothing but work, come home and sleep, exhausted, and remain 
housebound over the weekend.  Despite treatment, the veteran 
continued to deteriorate.  He was very nervous, isolated, 
depressed, withdrawn and at times he hallucinated.  The 
examiner stated that possibly he should have labeled the 
veteran as unable to work, but the veteran was so terrified 
of being immediately fired and would be destitute and 
homeless, that he had insisted on working.  The physician 
stated that in his opinion, although the veteran continued to 
work, he was causing great psychological harm to himself and 
was possibly desperate enough to be dangerous to himself, 
though certainly not to others.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Rating Schedule provides that PTSD with occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships, warrants a 70 percent evaluation.  Diagnostic 
Code 9411.

A 100 percent rating is assigned for PTSD with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance or minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Based on a thorough review of the record, the Board finds 
that the evidence supports entitlement to a 100 percent 
evaluation for PTSD.  In reaching this conclusion, the Board 
has considered the holding by the United States Court of 
Appeals for Veterans Claims (Court) in Mittleider v. West, 11 
Vet. App. 181 (1998).  The Court found that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  In the 
present case, the veteran's treating VA psychiatrist has 
stated that the veteran's major depression and PTSD are 
intertwined.  Thus, the Board will consider all of the 
veteran's psychiatric symptoms to be due to his service-
connected PTSD.  

The Board recognizes that the veteran has continued to be 
employed as a bus driver.  Nevertheless, the Board finds that 
the competent medical evidence of record also indicates that 
the veteran does so only through heroic efforts, at great 
cost to his own mental health and against medical advice.  In 
a November 2000 letter, the veteran's VA treating 
psychiatrist stated that it was his opinion that the veteran 
consider an early medical retirement so that his mental state 
did not continue to deteriorate.  An attached October 2000 
progress note by the VA treating psychiatrist provides that 
that the veteran was disabled and could no longer work.  In 
November 2001 correspondence, the VA treating psychiatrist 
noted that the veteran did nothing but work, come home and 
sleep, and remain housebound over the weekend.  By continuing 
to work, he was causing great psychological harm to himself 
and was possibly desperate enough to be dangerous to himself.  
The report of a January 2001 VA PTSD examination provides 
that it was by heroic efforts that the veteran had maintained 
himself this long at work.  Job stress and medical problems 
had been overwhelming to him, and he was at the point of 
being unable to maintain substantial gainful employment.  

The veteran's GAF score of 41, as noted in the report of the 
January 2001 VA examination, also supports an increased 
evaluation by indicating that the veteran is unable to keep a 
job.  By definition, the GAF scale considers psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness, and does not include 
impairment in functioning due to physical (or environmental) 
limitations.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2003).  According 
to the GAF Scale, a score between 41 and 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.  Thus, the veteran's GAF score of 41 
signifies that for purposes of psychiatric treatment and 
evaluation, he is unemployable. 

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  In this case, the Board finds that 
the cited medical opinions and GAF score are quite probative 
evidence in support of the veteran's claim.  The treating 
psychiatrist based his opinions on treatment and personal 
knowledge of the veteran.  The VA psychologist based his 
opinions and GAF score on a review of the veteran's medical 
records, as well as the results of a current examination.  

In sum, while there is indication of continued employment as 
a bus driver, the veteran's treating VA psychiatrist and a VA 
psychologist have emphatically recommended that he cease 
employment as a result of his deteriorating mental state from 
PTSD.  Both of these mental health specialists have opined 
that the veteran's PTSD renders him unable to maintain 
substantially gainful employment and there is no psychiatric 
opinion to indicate otherwise.  It has been strongly 
recommended that the veteran cease employment to prevent 
further deterioration of his mental state.  The Board also 
notes that the veteran's symptomatology includes the onset of 
hallucinations in recent years.  Given the severity of the 
veteran's PTSD, as observed by his treating VA psychiatrist 
and a VA psychologist, the Board concludes that he can be 
considered gainfully employed in only the narrowest sense.  

The Board acknowledges that the criteria for a 100 percent 
scheduler rating includes total industrial impairment.  
Arguably, the veteran's continued employment on its face 
precludes such a rating.  However, his treating VA 
psychiatrist and a VA psychologist have emphatically 
recommended that he cease employment as a result of his 
deteriorating mental state from PTSD.  Both mental health 
specialists have opined that the veteran's PTSD renders him 
unable to maintain substantially gainful employment and there 
is no psychiatric opinion to indicate otherwise.  Moreover, 
the veteran's PTSD symptoms include auditory hallucinations, 
paranoid and depressive ideation, memory impairment, poor 
concentration, severe sleep disturbance, persistent 
nightmares, and chronic persistent suicidal and homicidal 
ideation.  It is the Board's judgment that the veteran's PTSD 
more nearly approximates total social and industrial 
impairment.  Accordingly, a 100 percent scheduler rating is 
warranted for PTSD.  38 C.F.R. §§ 4.7,  4.130, Diagnostic 
Code 9411. 

ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



